Smith, J.:
The action is to recover damages for the death of the plaintiffs’ son caused, as it is claimed, by defendant’s negligence. The cause of action arose in the State of Pennsylvania. The plaintiffs afterwards came to this State to reside, and while here this action was brought. No question is made by defendant as to the form of the action or the right of recovery if the death has been caused by the defendant’s negligence without negligence on the part of the deceased.
The deceased was a laborer working in a gang in the employ of the defendant in dumping and distributing ashes used in the construction of switch tracks in connection with the defendant’s road at Easton, Penn. An engine would bring four or five cars of ashes. A gang of Italians composed of from twenty to twenty-five would be on hand first to dump the ashes from the cars and then to distribute the ashes and to tamp them under the ties. The tracks in process of construction were in the defendant’s yards at Easton. There was one main track and four switch tracks branching off from the main track. As the witnesses were all Italians and most of them Lad been examined through an interpreter, the exact situation is not perfectly clear. Enough has been shown, however, to indicate what disposition should be made of the questions of law raised.
Upon the day in question the ash train, consisting of an engine and four or five cars filled with ashes, had come upon *225this main track, and, according to some of the evidence, was switched upon the second branch track, upon which second branch track the ashes were being dumped. The ashes from all but one of the cars had been thrown to the ground, and the foreman then directed the engine to hack up the other car twenty-five or thirty feet to a place where he desired the ashes to be dumped from the last car. Upon the first branch from this main track a car had been run in and had become derailed. That is called the coal car. After its derailment it leaned over so that when the cars were backed in upon the second branch upon which the men were working upon this day the derailed car was only from seven to fifteen inches away from the cars as they passed by upon the second track. This derailed car had so remained for a month, and to suffer it to remain in such close proximity to a track upon which other cars were being constantly moved with materials for track building and laborers for the dumping of such materials was, in my judgment, clearly negligence on the part of the defendant. At least the jury might so determine.
When the foreman ordered the engine to hack up the cars twenty-five or thirty feet, there were already two men upon the car which contained the ashes. They with the deceased were required to he upon the car to dump the ashes. The deceased stepped upon the side of the car to go back with the car, and while upon the side of the car was crushed between the car and the derailed coal car which stood in close proximity to the track. It cannot, in my judgment, be said to he contributory negligence as matter of law for this man to have jumped upon this car. The evidence is contradictory whether when deceased boarded the car the car was moving or at rest. He could hardly measure with his eye how near the car would pass the derailed car, and, moreover, he was expected to be with the car for the purpose of dumping the ashes from it when it stopped. I think it was a question for the jury, therefore, whether he was negligent.
Now, this statement of fact is challenged by the defendant. By the evidence of the foreman it is claimed to have been shown that the train was being sent back upon this second branch *226after all the ashes were dumped and after the foreman had directed all of the men to get off of the cars for the purpose of spreading the ashes. But plaintiffs’ witnesses certainly make a question for the jury as to whether the ashes had all heen dumped, and the weight of the evidence is, in my judgment, that the last car had not been dumped. Moreover, none of the plaintiffs’ witnesses heard the foreman direct all of the men to get off from the car, and the foreman himself swears that when the accident happened he does not know whether all the ashes were out of the car or not. He swears at one time that when the car was backed up twenty-five or thirty feet the deceased was upon the car, because it was his duty to be there as the ashes were not all dumped out. It is claimed that he after-wards swore that he referred to the backing up of the train at a different time and upon the main track. The jury may well have found, however, that he meant at the time the train hacked up when the accident occurred. It is not probable that these four men jumped upon this train- contrary to orders for the purpose of riding back upon a switch with no purpose in view except to get a ride. The probabilities very strongly corroborate the plaintiffs’ contention that when this car was backed and the accident happened the car was not entirely unloaded and that the duty of the deceased was to be upon the car for the purpose of shoveling out the ashes.
As before stated, it is difficult to get the exact situation. A question of fact was clearly presented to the jury, both as to the defendant’s negligence and as to the contributory negligence of the deceased. The judgment should, therefore, be reversed and a new trial ordered, with costs to appellants to abide the . event.
Clarke, P. J., Dowling and Page, JJ., concurred; McLaughlin, J., dissented.